Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 15, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the RELATED APPLICATION INFORMATION section needs updated to reflect applications that have matured into patents.  Appropriate correction is required.

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards a non-volatile machine readable medium storing a program.  This is non-statutory.  The claims can be amended to say a “non-transitory machine readable medium…” or a “non-volatile machine readable device storing a program.”  Claims 11-18 depend from claim 10 and therefore inherit its deficiencies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,841,335. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim detecting receipt of computer code received from a client side injection vector, .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Napchi et al. (U.S. Patent Pub. No. 2018/0139180).

Regarding claims 1, 10, and 19, Napchi et al. teaches a method for detecting malicious code existing in computer code received from a client side injection vector, the method comprising: detecting receipt of computer code received from a client side injection vector and being displayed to a user in a published webpage, the computer code having malicious code 

Regarding claim 2, Napchi et al. teaches wherein detecting receipt of computer code received from the client side injection vector and being displayed to a user in a published webpage includes detecting receipt of computer code received in response to a request for an internet advertisement (ad) promoting goods and/or services requested from a third party advertiser by the published webpage being displayed to the user (paragraph 0019).
Regarding claims 3 and 11, Napchi et al. teaches wherein detecting whether a security error resulting from the unwanted action exists includes one of: detecting that the client side injection vector is the network connection vector that monitors network traffic of the browser and hijacks ad placements on the webpage; detecting that the client side injection vector is the browser extension vector of the browser that monitors the browser and hijacks ad placements on the webpage detecting that the client side injection vector is the local virus vector that accesses the computer operating system to proxy web traffic and hijack ad placements or common scripts on the webpage (paragraph 0061).

Regarding claims 4 and 12, Napchi et al. teaches wherein detecting whether a security error resulting from the unwanted action exists includes one of: detecting that the client side injection vector is a local vector between a network and the computer, or detecting that the client side injection vector is a non-ad vector that injects the malicious code independently of a call for an ad or when a call for an ad has not occurred (paragraph 0107 and 0116).

Regarding claims 5 and 13, Napchi et al. teaches wherein executing the script and the malicious code in a browser sandbox includes: protecting against deferred unwanted actions using browser attributes, and only allowing deferred redirects in response to actual user gesture detection at a user input device (paragraph 0127).

Regarding claims 6 and 14, Napchi et al. teaches wherein executing the script and the malicious code in a browser sandbox that displays execution of the ad and the malicious code to the user 

Regarding claims 8 and 16, Napchi et al. teaches further comprising: detecting receipt of one of a JS closure, a Javascript SRC or a Javascript SRC document; creating a JS wrapped version of the detected JS closure, Javascript SRC or Javascript SRC document; executing the JS wrapped version of the detected JS closure, Javascript SRC or Javascript SRC document in the browser sandbox; and re-throwing the detected security error so it is heard by the browser sandbox or browser by creating a sandbox frame, subscribing to that frame and listening to that frame to hear the error event that result from rethrowing the errors that the browser protected or stopped (paragraph 0018 and 0148).

Regarding claims 9 and 17, Napchi et al. teaches further comprising: prior to detecting receipt of malicious code: executing a user requested protected published webpage having a call to a protection code source for protection code; executing the call to the protection code source for and downloading the protection code; executing the protection code; and after detecting receipt of malicious code, reporting to the protection code source, detecting information that is based on the detecting, that identifies the client side injection vector and that identifies the executed unwanted acts (paragraph 0104).

Regarding claims 18 and 20, Napchi et al. teaches the user device further comprising: a user input device (fig. 2, ref. num 218); a display device (fig. 2, ref. num 212B); a processor (fig. 2, ref. num 222A); and a memory (fig. 2, ref. num 224B); wherein the processor and the memory comprise circuits and software for performing the instructions on the storage medium (fig. 2, ref. num 206).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433